The instructions, considered in their entirety, fully and fairly conveyed to the jury the idea that the conduct of plaintiff in crossing the street at time of accident was to be *Page 561 
measured by the degree of care which a person of ordinary prudence and caution would have exercised under the same circumstances. It was technical error to require plaintiff to use "every precaution to avert apparent accident," but, in the light of the entire charge, such does not, in my opinion, justify a reversal.
BEAN and BROWN, JJ., concur in this dissent.